     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 1 of 19. PageID #: 1630




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                       MDL No. 2804
OPIATE LITIGATION
                                                  Case No. 17-MD-2804

This document relates to:                         Judge Dan Aaron Polster


THE COUNTY OF LAKE, OHIO, et al.,

               Plaintiffs,

         v.                                       Case No. 18-op-45032

PURDUE PHARMA, L.P., et al.,                      DEMAND FOR JURY TRIAL

               Defendants,

         and

CVS PHARMACY, INC.; OHIO CVS
STORES, LLC; GIANT EAGLE, INC.; RITE
AID HDQTRS. CORP.; RITE AID OF OHIO,
INC.; WALGREEN CO.; WALMART INC.,

               Defendants and Third-Party
               Plaintiffs,

         v.

JOHN AND JANE DOES 1-5000,

               Third-Party Defendants.


                               THIRD-PARTY COMPLAINT

         Defendants and Third-Party Plaintiffs CVS PHARMACY, INC.; OHIO CVS STORES,

L.L.C.; WALGREEN CO.; RITE AID HDQTRS. CORP.; RITE AID OF OHIO, INC.; GIANT

EAGLE, INC.; AND WALMART INC. (collectively, the “Lake County Pharmacy Defendants”)




A1507674.1
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 2 of 19. PageID #: 1631




bring this Third-Party Complaint against Third-Party Defendants John and Jane Does 1-5000

(the “Prescriber Defendants”).

         1.    The Prescriber Defendants are the licensed healthcare professionals who wrote

and authorized the prescriptions for FDA-approved opioid medications that, according to

Plaintiff Lake County, Ohio (“Plaintiff,” together with Trumbull County, Ohio the “Track 3

Plaintiffs”), should not have been filled by pharmacists employed by the Lake County Pharmacy

Defendants. Years after the fact, and without any knowledge about the patients under the

Prescriber Defendants’ care or the purpose of the prescriptions, Plaintiff now contends that these

physicians and other practitioners wrote prescriptions for an “an excessive volume” of

prescription opioid medications in Lake County. Doc. 2943 ¶¶ 32, 60, 70, 84. 1 The heart of

Plaintiff’s claim against the Lake County Pharmacy Defendants is that they are liable because

their pharmacists filled prescriptions that the Prescriber Defendants wrote. Plaintiff’s own

allegations make this Third-Party Complaint necessary.

         2.    To be clear, the Lake County Pharmacy Defendants deny Plaintiff’s contention

that a vast number of Ohio physicians and other practitioners wrote an “excessive volume” of

opioid prescriptions in bad faith or without a legitimate medical purpose. But that is Plaintiff’s

claim. Indeed, Plaintiff’s claim based on preliminary disclosures is that over 7,500 physicians

and other healthcare providers—including doctors practicing medicine at the most prestigious

medical centers in Ohio—wrote improper prescriptions that pharmacists working for the Lake




1
  No amount of artful pleading by Plaintiff can mask the obvious fact that when Plaintiff alleges
that pharmacists working for the Lake Count Pharmacy Chains supposedly filled prescriptions
for an “excessive volume” of opioid medications, somebody else must have written those
prescriptions—i.e., the Prescriber Defendants.
A1507674.1                                       2
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 3 of 19. PageID #: 1632




County Pharmacy Chains in Lake and Trumbull Counties should have refused to fill. And it is

the basis for Plaintiff’s attempt to impose liability on the Lake County Pharmacy Defendants.

         3.     Although Lake County says that prescriptions written by the Prescriber

Defendants are to blame for the opioids crisis in Lake County, it asserts liability against only the

Lake County Pharmacy Defendants and, somehow, not the Prescriber Defendants themselves.

Plaintiff also ignores the “pill mills” for which Ohio has become notorious, unscrupulous pain

clinics, the internet pharmacies that fed the illicit market for prescription opioids, and the

hundreds of other independent and chain pharmacies, clinics, and practitioners across Lake

County that dispensed prescription opioid medications, in many cases in greater volumes than

pharmacies associated with the Lake County Pharmacy Defendants. But in a misguided hunt for

deep pockets without regard to actual fault or legal liability, Plaintiff has elected not to sue any

of these other parties.

         4.     The truth is that the pharmacists who work for the Lake County Pharmacy

Defendants across the County (and across the country) are among the best, most caring, and most

conscientious in the business. They are highly educated and well trained. These pharmacists live,

work, and raise their families in Lake County. They care just as deeply about their communities

as anyone else and could not take more seriously the responsible dispensing of controlled

substances, including prescription opioid medications. At the same time, they are committed to

serving the legitimate needs of patients across the community who must have access to these

medications, as prescribed by their doctors for conditions that can range from pain in terminal

cancer patients to severe pain after surgery to disabling chronic conditions.

         5.     The Lake County Pharmacy Defendants have long been at the forefront of efforts

to combat prescription opioid abuse. Their efforts include, for example, educational programs,



A1507674.1                                        3
       Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 4 of 19. PageID #: 1633




safe drug disposal and take-back programs, and pioneering the widespread availability of

naloxone without a prescription, which has saved countless lives when administered to reverse

the effects of an opioid overdose.

         6.    Perhaps unsurprisingly, Plaintiff’s lengthy Complaint against the Lake County

Pharmacy Defendants fails to identify even one prescription that was supposedly filled

improperly by any pharmacist working for any of the Lake County Pharmacy Defendants. Not

one.

         7.    Nevertheless, Plaintiff has opted to sue only the Lake County Pharmacy

Defendants rather than any of the many others involved in prescribing and dispensing

prescription opioid medications in Lake County. The premise of Plaintiff’s Complaint is nothing

more than unsupported speculation that local pharmacists working for the Lake County

Pharmacy Defendants filled prescriptions for opioid medications that they should not have filled.

Plaintiff makes these allegations despite its inability to support its claims with even one instance

of an improperly filled prescription.

         8.    But pharmacists do not write prescriptions and do not decide for doctors which

medications are appropriate to treat their patients. A prescription for a controlled substance is an

order for a medication that may be issued only by a physician or other authorized healthcare

practitioner. While pharmacists are highly trained and licensed professionals, they did not attend

medical school and are not trained as physicians. They do not examine or diagnose patients.

They do not write prescriptions. And with only very limited exceptions permitted by law,

pharmacists are bound to respect a prescribing doctor’s professional medical judgment about

which medications are appropriate to treat a particular patient under the doctor’s care. Indeed, the

American Medical Association has strongly objected to what it calls “[i]nappropriate inquiries



A1507674.1                                        4
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 5 of 19. PageID #: 1634




from pharmacies to verify the medical rationale behind prescriptions, diagnoses and treatment

plans” as “an interference with the practice of medicine and unwarranted.” Policy D-35.981,

AMA Response to Pharmacy Intrusion Into Medical Practice (2013).

         9.     “A prescription for a controlled substance to be effective must be issued for a

legitimate medical purpose by an individual practitioner acting in the usual course of his

professional practice.” 21 C.F.R. § 1306.04(a). And while pharmacists exercise a “corresponding

responsibility,” it is always the prescriber’s own responsibility, which the prescriber cannot

delegate to the pharmacist or anyone else, to ensure that prescriptions for controlled substances

are proper in all respects: “The responsibility for the proper prescribing and dispensing of

controlled substances is upon the prescribing practitioner . . . .” Id.

         10.    The Lake County Pharmacy Defendants deny Plaintiff’s allegations and deny that

they are liable in any respect. But if Plaintiff prevails on its claim, the Lake County Pharmacy

Defendants can be held liable to Plaintiff for filling prescriptions written by the Prescriber

Defendants—which the Lake County Pharmacy Defendants expressly deny—ultimate

responsibility must rest with those who wrote the prescriptions: the Prescriber Defendants

themselves. The Prescriber Defendants are therefore fully liable to Plaintiff on Plaintiff’s claims

against the Lake County Pharmacy Defendants, and therefore fully liable to the Lake County

Pharmacy Defendants in the event they are held liable on such claims.

         11.    Track 3 Plaintiffs Lake County and Trumbull County have identified preliminary

lists of prescriptions that they believe should have activated “red flags” with Lake County

Pharmacy Defendants and thus not been filled. Those lists encompasses prescriptions written by

over 7,500 providers. Those providers range from being affiliated with some of the largest and

most respected medical practices in the region to individual practitioners.



A1507674.1                                         5
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 6 of 19. PageID #: 1635




         12.   Plaintiffs have expressly reserved the right to narrow that unwieldy list with the

benefit of more discovery. Therefore, at this time, Defendants cannot name the providers that

Plaintiff claims wrote medically unnecessary prescriptions that should not have been dispensed.

The Lake County Pharmacy Defendants believe that a vanishingly small number of these

providers—if any at all—actually wrote improper prescriptions. This third-party complaint is

intended to be strictly limited to those provider that Plaintiffs allege wrote improper

prescriptions. Once Plaintiff provides a final list of the prescribers who it alleges wrote improper

prescriptions, the Lake County Pharmacy Defendants can amend this Third-Party Complaint to

name only those prescribers. In the meantime, the Lake County Pharmacy Defendants refuse to

burden thousands of innocent prescribers and the Court by filing and serving any prescriber who

could possibly fall into that category. Thus, the Lake County Pharmacy Defendants lack the

information necessary to accurately identify the relevant prescribers and file this Third-Party

Complaint against unidentified Third-Party Defendants John and Jane Does 1-5000 in order to

comply with the requirement of Federal Rule of Civil Procedure 14(a)(1) that, absent leave of the

Court, a third-party complaint must be filed within 14 days after a third-party plaintiff serves its

answer to the relevant claims.

                                              Parties

         13.   Third-Party Plaintiff CVS Pharmacy, Inc. is a Rhode Island corporation with its

principal place of business in Rhode Island. Plaintiff alleges that Third-Party Plaintiff CVS

Pharmacy, Inc. is liable to it in connection with dispensing prescription opioid medications in

Lake County.

         14.   Third-Party Plaintiff Ohio CVS Stores, L.L.C. is an Ohio limited liability

company with its principal place of business in Rhode Island. Plaintiff alleges that Third-Party



A1507674.1                                        6
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 7 of 19. PageID #: 1636




Plaintiff Ohio CVS Stores, L.L.C. is liable to it in connection with dispensing prescription opioid

medications in Lake County.

         15.   Third-Party Plaintiff Giant Eagle, Inc. is a Pennsylvania corporation with its

principal place of business in Pennsylvania. Plaintiff alleges that Third-Party Plaintiff Giant

Eagle, Inc. is liable to it in connection with dispensing prescription opioid medications in Lake

County.

         16.   Third-Party Plaintiff Rite Aid Hdqtrs. Corp. a Delaware corporation with its

principal place of business in Pennsylvania. Plaintiff alleges that Third-Party Plaintiff Rite Aid

Hdqtrs. Corp. is liable to it in connection with dispensing prescription opioid medications in

Lake County.

         17.   Third-Party Plaintiff Rite Aid of Ohio, Inc. is an Ohio corporation with its

principal place of business in Pennsylvania. Plaintiff alleges that Third-Party Plaintiff Rite Aid of

Ohio, Inc. is liable to it in connection with dispensing prescription opioid medications in Lake

County.

         18.   Third-Party Plaintiff Walgreen Co. is an Illinois corporation with its principal

place of business in Illinois. Plaintiff alleges that Third-Party Plaintiff Walgreen Co. is liable to

it in connection with dispensing prescription opioid medications in Lake County.

         19.   Third-Party Plaintiff Walmart Inc. is a Delaware corporation with its principal

place of business in Arkansas. Plaintiff alleges that Third-Party Plaintiff Walmart Inc. is liable to

it in connection with dispensing prescription opioid medications in Lake County.

         20.   Third-Party Defendants John and Jane Does 1-5000 are the licensed doctors and

other healthcare practitioners who wrote and/or authorized the prescriptions for opioid

medications that, Plaintiff alleges, should not have been filled by pharmacists employed by the



A1507674.1                                        7
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 8 of 19. PageID #: 1637




Lake County Pharmacy Defendants and that give rise to the alleged liability of the Lake County

Pharmacy Defendants to Plaintiff. Because Plaintiff has identified thousands of prescriptions that

have raised “red flags,” implicating thousands of providers, and reserved the right to later narrow

that list to a more manageable number, the Lake County Pharmacy Defendants have not been

able to determine the true identities of the actual Third-Party Defendants at issue. When Plaintiff

finally identifies the prescriptions it alleges should not have been filled and the practitioners who

wrote those prescriptions, the Lake County Pharmacy Defendants will amend this Third-Party

Complaint with the true names of the Third-Party Defendants.

                                      Jurisdiction and Venue

         21.   This Court has jurisdiction under 28 U.S.C. § 1367(a). This Court has original

jurisdiction over the claim giving rise to this Third-Party Complaint under 28 U.S.C. § 1331.

         22.   Venue in this judicial district is proper under 28 U.S.C. § 1391. A substantial

portion of the events giving rise to Plaintiff’s claims occurred in this district, and on information

and belief one or more of the Prescriber Defendants are residents of this district.

                                       Factual Background

         23.   The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 22 above and reallege them as if set forth verbatim herein.

         24.   Plaintiff initially filed its lawsuit against certain of the Lake County Pharmacy

Defendants in December 2017. It amended its complaint in March 2019, and filed the operative,

supplemental and amended complaint, in June 2020.

         25.   The Lake County Pharmacy Defendants answered the Supplemental and

Amended Allegations in the Track 3 complaints, on September 21, 2020. Each Lake County

Pharmacy Chain denied all liability to Plaintiff. Doc. Nos. 3490, 3488, 3489, 3491, 3492, 3495,



A1507674.1                                        8
     Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 9 of 19. PageID #: 1638




3493, 3494, 3498, 3497. The Lake County Pharmacy Defendants also filed a motion to dismiss,

which the Court denied. See Doc. Nos. 3340, 3403.

         26.   As explained above, Plaintiff’s case theory is that the opioids crisis in Lake

County can be traced to prescriptions filled by pharmacists working for the Lake County

Pharmacy Defendants—but, for some reason, not pharmacists working at any of the many other

independent and chain pharmacies that also dispensed opioid medications in the County, or

anyone else involved in dispensing prescription opioids medications in Lake County. Plaintiff’s

core assertion is that these pharmacists allegedly filled prescriptions for opioid medications that

they should not have filled, ultimately resulting in harm to Plaintiff and/or a public nuisance.

Plaintiff has not identified even one such prescription, but still claims that the Lake County

Pharmacy Defendants (but no other pharmacies or healthcare providers) are at fault and liable to

Plaintiff.

         27.   Prescriptions filled by the Lake County Pharmacy Defendants were written by

physicians and other authorized healthcare practitioners who were duly licensed by the State of

Ohio 2 to practice medicine (or in an affiliated field) and registered by the Drug Enforcement

Administration. Plaintiff does not allege that a pharmacist working for any of the Lake County

Chain Pharmacies ever dispensed a prescription opioid medication without a facially valid

prescription written by a licensed and registered doctor or other practitioner.

         28.   All prescriptions issued by practitioners and filled by the Lake County Chain

Pharmacies were reported to OARRS. At all times, both the State of Ohio and the DEA could

suspend or revoke any practitioner’s ability to prescribe controlled substances if they had any




2
 In an unusual case, the prescriber may practice in another state, in which case he or she would
need to be licensed by the local state medical board.
A1507674.1                                       9
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 10 of 19. PageID #: 1639




concern about his or her prescribing practices. What is more, Plaintiff itself had the ability to

pursue criminal penalties against a practitioner engaged in misconduct that affected Lake County

or its residents.

         29.    Every prescription for a controlled substance amounts to an affirmative

representation by the prescriber to the pharmacist that the prescription is proper in all respects,

that it was issued for a legitimate medical purpose, and that it was issued by the prescribing

practitioner acting in the usual course of his or her professional practice. See 21 C.F.R. §

1306.04(a).

         30.    While pharmacists exercise a “corresponding responsibility” with respect to

dispensing, they do not and cannot examine patients, take patients’ medical histories, diagnose

patients’ medical conditions, or prescribe treatment. Without the prescriber’s specialized medical

training and knowledge, and familiarity with the patient and his or her medical history, a

pharmacist will not be in a better position than the licensed and registered prescribing doctor or

other practitioner to determine when a specific medication, including a prescription opioid

medication, is appropriate therapy for a particular patient.

         31.    It is never permissible for a prescriber to write or otherwise authorize a

prescription for a controlled substance except for a legitimate medical purpose and in the usual

course of his or her professional practice. It is likewise never permissible for a prescriber to

represent to a pharmacist, through the prescriber’s signature or other authorization, that a

prescription is proper, that it was issued for a legitimate medical purpose, and that it was issued

in the usual course of his or her professional practice when it was not.

         32.    Plaintiff alleges that the Lake County Pharmacy Defendants are liable in

connection with the opioids crisis in Lake County because their pharmacists filled certain



A1507674.1                                       10
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 11 of 19. PageID #: 1640




prescriptions that they allegedly should not have filled. Absent a criminal act of forgery—which

Plaintiff does not allege—every one of the prescriptions at issue was written and/or authorized

by one of the Prescriber Defendants.

         33.   The Lake County Pharmacy Defendants deny Plaintiffs allegations and deny they

are liable in any respect. But if the Lake County Pharmacy Defendants were to be found liable to

Plaintiff because their pharmacists filled these prescriptions, it would be only because the

pharmacists relied in good faith on facially valid prescriptions written and/or authorized by one

of the Prescriber Defendants.

         34.   Defending against Plaintiff’s lawsuit has already caused the Lake County

Pharmacy Defendants to suffer harm in the form of attorneys’ fees and other defense costs,

which they continue to incur every day. In addition, if the Lake County Pharmacy Defendants

were to be found liable to Plaintiff, they would suffer additional harm in the form of damages or

other remedies, all because their pharmacists reasonably relied in good faith on prescriptions

written and/or authorized by one of the Prescriber Defendants and filled those prescriptions.

                           Count One: Negligent Misrepresentation

         35.   The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 34 and reallege them as if set forth verbatim herein.

         36.    Each of the Prescriber Defendants, in the course of his or her business and

profession, had a special relationship with each of the Lake County Pharmacy Defendants and/or

the pharmacists employed by the Lake County Pharmacy Defendants. By issuing prescriptions,

the Prescriber Defendants provided information about which medications should be dispensed to

particular patients. They provided this information as guidance for the Lake County Pharmacy

Defendants and/or pharmacists employed by the Lake County Pharmacy Defendants.



A1507674.1                                      11
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 12 of 19. PageID #: 1641




         37.   With each prescription for a controlled substance, the Prescriber Defendants

represented that the prescription was proper, was issued for a legitimate medical purpose, and

was issued in the usual course of the Prescriber Defendant’s professional practice. Among other

things, pharmacists employed by the Lake County Pharmacy Defendants must, in their practice

of pharmacy, rely on prescriptions written by Prescriber Defendants in order to dispense

medicine to patients.

         38.   If a pharmacist employed by one of the Lake County Pharmacy Defendants ever

filled a prescription that was not for a legitimate medical purpose, was not written in the usual

course of a prescriber’s professional practice, or was otherwise improper, the pharmacist did so

only because of his or her reasonable reliance on an affirmative representation by one of the

Prescriber Defendants that the prescription was proper to fill, including being for a legitimate

medical purpose and written in the usual course of the Prescriber Defendant’s professional

practice.

         39.   In each such case, while the pharmacist employed by one of the Lake County

Pharmacy Defendants justifiably relied on at least one of the Prescriber Defendant’s

representations, the Prescriber Defendant failed to exercise reasonable care or competence in

making those representations, resulting in the pharmacist allegedly filling a prescription that

should not have been filled.

         40.   In such a case, as a direct and proximate result of the pharmacist’s reasonable

reliance on the Prescriber Defendant’s affirmative representation that the prescription was proper

to fill, including being for a legitimate medical purpose and written in the usual course of the

Prescriber Defendant’s professional practice, the Lake County Pharmacy Defendants have

suffered damages in an amount to be proven at trial.



A1507674.1                                       12
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 13 of 19. PageID #: 1642




                                Count Two: Common Law Negligence

         41.       The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 40 and reallege them as if set forth verbatim herein.

         42.       Each Prescriber Defendant had a duty to patients and dispensing pharmacies to

exercise due care in their prescribing decisions and practices. Each Prescriber Defendant needed

to ensure that every prescription for an opioid medication was proper in all respects, including

being issued for a legitimate medical purpose and in the usual course of the Prescriber

Defendant’s professional practice.

         43.       To the extent that a Prescriber Defendant ever wrote a prescription for an opioid

medication other than for a legitimate medical purpose, outside the usual course of the Prescriber

Defendant’s professional practice, or that was otherwise improper, the Prescriber Defendant

breached his or her duties and acted negligently.

         44.       If a pharmacist employed by one of the Lake County Pharmacy Defendants ever

filled a prescription that was not for a legitimate medical purpose, was not written in the usual

course of the prescriber’s professional practice, or that was otherwise improper, the pharmacist

did so only as a result of the negligence of one of the Prescriber Defendants.

         45.       In such a case, as a direct and proximate result of the Prescriber Defendant’s

negligence, the Lake County Pharmacy Defendants have suffered damages in an amount to be

proven at trial.

                                   Count Three: Intentional Fraud

         46.       The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 45 and reallege them as if set forth verbatim herein.

         47.       Pharmacists employed by the Lake County Pharmacy Defendants would never

knowingly dispense a prescription opioid medication without a valid prescription.

A1507674.1                                          13
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 14 of 19. PageID #: 1643




         48.    If a pharmacist employed by one of the Lake County Pharmacy Defendants ever

filled a prescription that was not for a legitimate medical purpose, was not written in the usual

course of the prescriber’s professional practice, or was otherwise improper, the pharmacist did so

only because of his or her reasonable reliance on an affirmative representation by one of the

Prescriber Defendants that the prescription was proper to fill, including being for a legitimate

medical purpose and written in the usual course of the Prescriber Defendant’s professional

practice.

         49.    These representations were material to the transactions at hand—without such a

prescription and the affirmative representations by a Prescriber Defendant embedded therein, the

pharmacist would not have filled the prescription.

         50.    On information and belief, in certain cases, a Prescriber Defendant affirmatively

misrepresented that a prescription was proper, was issued for a legitimate medical purpose,

and/or was issued in the usual course of the Prescriber Defendant’s professional practice, and did

so with knowledge of the representations’ falsity, or with such utter disregard as to whether they

were true or false that knowledge may be inferred.

         51.    In such a case, the representations were made with the intent that a pharmacist

would rely upon the Prescriber Defendant’s misrepresentations and subsequently fill the

prescription.

         52.    In such a case, the pharmacist employed by one of the Lake County Pharmacy

Defendants reasonably relied on the Prescriber Defendant’s representations and medical

expertise.

         53.    In such a case, as a direct and proximate result of the pharmacist’s reasonable

reliance on the Prescriber Defendant’s affirmative representation that the prescription was proper



A1507674.1                                       14
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 15 of 19. PageID #: 1644




to fill, including being for a legitimate medical purpose and written in the usual course of the

Prescriber Defendant’s professional practice, the Lake County Pharmacy Defendants have

suffered damages in an amount to be proven at trial.

                                  Count Four: Indemnification

         54.   The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 53 and reallege them as if set forth verbatim herein.

         55.   Each Prescriber Defendant had a duty to patients and dispensing pharmacies to

exercise due care in their prescribing decisions and practices. Each Prescriber Defendant needed

to ensure that every prescription for an opioid medication was proper in all respects, including

being issued for a legitimate medical purpose and in the usual course of the Prescriber

Defendant’s professional practice.

         56.   To the extent that a Prescriber Defendant ever wrote a prescription for an opioid

medication other than for a legitimate medical purpose, outside the usual course of the Prescriber

Defendant’s professional practice, or that was otherwise improper, the Prescriber Defendant

breached his or her duties and acted negligently or engaged in intentional misconduct.

         57.   If a pharmacist employed by one of the Lake County Pharmacy Defendants ever

filled a prescription that was not for a legitimate medical purpose, was not written in the usual

course of the prescriber’s professional practice, or was otherwise improper, the pharmacist did so

only as a result of the negligence or intentional misconduct of one of the Prescriber Defendants.

         58.   In such a case, the Prescriber Defendant’s negligence or intentional misconduct

was the primary cause—the active negligence—in the ultimate result of improper opioid

prescriptions and/or the dispensing of opioid medications in response to prescriptions that

allegedly should not have been filled. Even if there was negligence on the part of one of the Lake



A1507674.1                                       15
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 16 of 19. PageID #: 1645




County Pharmacy Defendants or a pharmacist employed by one of the Lake County Pharmacy

Defendants—which the Lake County Pharmacy Defendants expressly deny—such negligence

was at most passive and unknowing negligence in comparison to the Prescriber Defendant’s

active negligence.

         59.    If the Lake County Pharmacy Defendants were to be found liable to Plaintiff, the

Lake County Pharmacy Defendants would have incurred liability without fault and/or as a result

of acts committed by the Prescriber Defendants and/or for wrongs committed by the Prescriber

Defendants, giving rise to an obligation of indemnification by the Prescriber Defendants in an

amount to be determined at trial.

                                        Count Five: Contribution

         60.    The Lake County Pharmacy Defendants incorporate the allegations of paragraphs

1 through 59 and reallege them as if set forth verbatim herein.

         61.    Federal Rule of Civil Procedure 14 provides that a “defending party may, as third-

party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to it for all

or part of the claim against it.”

         62.    For the reasons set forth above, the Prescriber Defendants are or may be liable to

the Lake County Pharmacy Defendants with respect to Plaintiff’s claims against the Lake County

Pharmacy Defendants.

         63.    If the Lake County Pharmacy Defendants were to be found to owe duties to

Plaintiff and were to be found liable to Plaintiff, then so too would the Prescriber Defendants

owe duties to Plaintiff, have breached those duties, and be liable to Plaintiff.

         64.    If the Lake County Pharmacy Defendants were to be found liable to Plaintiff, the

Prescriber Defendants would be joint alleged tortfeasors in comparison to whom the Lake

County Pharmacy Defendants would be held responsible for more than their share of a common
A1507674.1                                       16
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 17 of 19. PageID #: 1646




liability and/or liability that should have been allocated exclusively to one or more of the

Prescriber Defendants, giving rise to a right of contribution against the Prescriber Defendants in

an amount to be determined at trial.

                                         Prayer for Relief

         The Lake County Pharmacy Defendants respectfully request that the Court enter

judgment in favor of the Lake County Pharmacy Defendants and against the Prescriber

Defendants, and each of them jointly and severally, as follows:

         A.     Compensatory damages in an amount to be determined at trial;

         B.     Attorney’s fees, costs, and pre- and post-judgment interest; and

         C.     Such other and further relief as may be appropriate under applicable law.

                                          Jury Demand

         The Lake County Pharmacy Defendants demand a jury trial on all issues so triable.

 Dated: October 5, 2020                            Respectfully submitted,


 /s/ Eric R. Delinsky (consent)                    /s/ Kaspar J. Stoffelmayr
 Eric R. Delinsky                                  Kaspar J. Stoffelmayr
 Alexandra W. Miller                               Katherine M. Swift
 ZUCKERMAN SPAEDER LLP                             BARTLIT BECK LLP
 1800 M Street, NW, Ste. 1000                      54 West Hubbard Street
 Washington, DC 20036                              Chicago, IL 60654
 (202) 778-1800                                    (312) 494-4400
 edelinsky@zuckerman.com                           kaspar.stoffelmayr@bartlitbeck.com
 smiller@zuckerman.com                             kate.swift@bartlitbeck.com

 Counsel for CVS Pharmacy, Inc. and Ohio           Counsel for Walgreen Co.
 CVS Stores, LLC




A1507674.1                                       17
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 18 of 19. PageID #: 1647




 /s/ Kelly A. Moore (consent)                   /s/ Robert M. Barnes (consent)
 Kelly A. Moore                                 Robert M. Barnes
 MORGAN, LEWIS & BOCKIUS LLP                    Scott D. Livingston
 101 Park Avenue                                Joshua A. Kobrin
 New York, NY 10178                             MARCUS & SHAPIRA LLP
 (212) 309-6612                                 35th Floor, One Oxford Centre
 kelly.moore@morganlewis.com                    301 Grant Street
                                                Pittsburgh, PA 15219
 Elisa P. McEnroe                               (412) 471-3490
 MORGAN, LEWIS & BOCKIUS LLP                    rbarnes@marcus-shapira.com
 1701 Market Street                             livingston@marcus-shapira.com
 Philadelphia, PA 19103                         kobrin@marcus-shapira.com
 (215) 963-5917
 elisa.mcenroe@morganlewis.com                  Counsel for Giant Eagle, Inc.

 Counsel for Rite Aid Hdqtrs. Corp. and Rite
 Aid of Ohio, Inc.                              /s/ Tina M. Tabacchi (consent)
                                                Tina M. Tabacchi
                                                Tara A. Fumerton
                                                JONES DAY
                                                77 West Wacker
                                                Chicago, IL 60601
                                                (312) 782-3939
                                                tmtabacchi@jonesday.com
                                                tfumerton@jonesday.com

                                                Counsel for Walmart Inc.




A1507674.1                                     18
    Case: 1:18-op-45032-DAP Doc #: 32 Filed: 10/05/20 19 of 19. PageID #: 1648




                                 CERTIFICATE OF SERVICE
         I hereby certify that this 5th day of October 2020, I electronically filed a copy of the

foregoing with the Clerk of the Court using the ECF system, which sent notification of such filing

to all counsel of record.



                                                  /s/ Robert M. Barnes
                                                  Robert M. Barnes




A1507674.1                                      19
